MOBGAN, C. J.,
Concurring. — As indicated in the foregoing opinion, the five-year period for which the land was leased expired October 1, 1920. Therefore, if the present right of possession was the only matter in issue between the parties, a discussion of paragraph 10 of the lease would be unprofitable. However, the complaint contains an allegation of and prayer for damages, provided for in C. S., see. 7335, as well as for restitution of the premises, so the date when appellants became entitled to possession is material and the proper interpretation of that paragraph is not a moot question.